Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 19 “rial”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 14, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "side rail of the frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same or different than the side rail of claim 1. 
Claim 10 recites the limitation "a first surface of the inwardly extending portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is different or the same as a first portion of the inwardly extending portion in claim 1. 
Claim 10 recites the limitation "a second surface of the inwardly extending portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is different or the same as a second portion of the inwardly extending portion in claim 1. 
Claim 14 recites the limitation "a generally planar inner surface of the inwardly extending portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is different or the same as a first portion of the inwardly extending portion in claim 1. 
Claim 14 recites the limitation "a generally planar lower surface of the inwardly extending portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is different or the same as a second portion of the inwardly extending portion in claim 1. 
Claim 17 recites the limitation "side rail of the frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same or different than the side rail of claim 1. 
Claim 18 recites the limitation "a second side of the inwardly extending portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same or different than the second portion of the inwardly extending portion of claim 1. 
Claim 20 recites the limitation "a first surface of the receiving portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is different or the same as a first wall of the receiving portion of claim 1.
Claim 20 recites the limitation "a first surface of the inwardly extending portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is different or the same as a first portion of the inwardly extending portion in claim 1. 
Claim 20 recites the limitation "a second surface of the receiving portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is different or the same as a first wall of the receiving portion of claim 1.
Claim 20 recites the limitation "a second surface of the inwardly extending portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is different or the same as a second portion of the inwardly extending portion in claim 1. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2019/0021484 to Leng. Leng teaches a molded plastic structure that comprises a tabletop with an upper surface (11) and a lower surface (12). A lip extends downward relative to the lower surface of the table and align with the outer side edge (112) of the table. An inwardly extending portion (122) extends inwardly from the inner surface of the lip.   The lip has a distal end (A) that is considered to be part of the inwardly extending portion.  As best seen in the marked up figure 10 below, a side rail (13) is composed of an upper wall (C), a lower wall (F), an inner side wall (E), an outer side wall (B), and a receiving portion (D). The receiving portion is formed of a second vertical wall and a first horizontal wall that are adjacent to portions of the inwardly extending portion.  The upper wall supports a lower portion of the tabletop. 


    PNG
    media_image1.png
    554
    685
    media_image1.png
    Greyscale
 

Allowable Subject Matter
Claims 1-6, 8, and 9 allowed.
Claims 7, 10, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments filed 8/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637